Exhibit 10.1

November 3, 2015

Mr. John M. Presley

603 Cornwallis Place

Manakin-Sabot, Virginia 23103

Dear John:

The purpose of this consulting agreement (the “Agreement”) is to set forth our
agreement and understanding regarding the terms of your retention as a
consultant to First Capital Bancorp, Inc., a Virginia corporation (the
“Corporation”) pending the consummation of the transactions contemplated by the
Agreement and Plan of Merger dated as of September 30, 2015 (the “Merger
Agreement”) between the Corporation and Park Sterling Corporation (“Park
Sterling”). The Corporation and its subsidiaries are referred to as “First
Capital”.

1. Consulting Arrangement. The Corporation shall engage your services, and you
shall provide services, as a consultant on the terms and conditions set forth in
this Agreement. This Agreement shall become effective on November 13, 2015
(“Inception Date”) and shall expire on the earliest of (i) the “Effective Time”
(as defined in the Merger Agreement), (ii) the date the Merger Agreement is
terminated for any reason or (iii) the date of any termination in accordance
with Section 5 of this Agreement. The period of time you are engaged to perform
services under this Agreement is referred to as the “Consulting Period”. You
agree that your employment with First Capital will end on the Inception Date.

2. Services. You agree to provide such consulting and advisory services to the
Corporation and its affiliates during the Consulting Period as the Chairman of
the Board of Directors of the Corporation (the “Chairman”) or the Chief
Executive Officer of the Corporation (acting or otherwise, the “CEO”) may
reasonably request. Without limiting the generality of the foregoing, it is
understood that you will, upon reasonable request, be available to support the
Corporation’s and its affiliates’ merger activities, government relations,
community relations, industry group associations, professional associations,
business development efforts, regulatory examination matters, financial
statement preparation activities and other matters identified from time to time
by the Chairman or CEO. Such services will be provided at times and location(s)
or by teleconference or e-mail as may be reasonably requested by the Chairman or
CEO, and such services will not exceed twenty (20) hours per week without your
consent. The Corporation agrees to cooperate with you in scheduling the time and
place for any services to be performed under this Agreement in order to
accommodate, to the extent practicable, your personal schedule and other
commitments. You agree to cooperate with the Corporation to help it in meeting
any reasonable deadlines associated with carrying out your duties under this
Agreement. During the Consulting Period, you also agree: (a) not to engage on
behalf of the Corporation or its affiliates in any activities related to the
Corporation or its affiliates beyond those requested under this Agreement; and
(b) to remain supportive of the Corporation and its affiliates’ business and the
transaction under the Merger Agreement both publically and with employees and
customers.



--------------------------------------------------------------------------------

John M. Presley

November 3, 2015

Page 2

 

3. Independent Contractor Status. You shall perform services under this
Agreement as an independent contractor and not as an employee, agent or
representative of the Corporation or any of its affiliates. Unless authorized in
writing by the Corporation, you shall not have the power or authority to act on
behalf of, or bind in any way, the Corporation or any of its affiliates.

4. Fees.

(a) Consulting Fees. As compensation for your consulting services, you will
receive a consulting fee of $15,000 per month during the Consulting Period (the
“Consulting Fee”). The Corporation shall pay such monthly amount pursuant to its
customary practices for independent contractors. Any monthly consulting fee
shall be prorated based on the number of days in such month during which you are
retained as a consultant under this Agreement. These fees may be paid by the
Corporation or one of its affiliates.

(b) Expense Reimbursement. Upon submission of the appropriate documentation and
in accordance with the Corporation’s and its affiliates’ policies in effect from
time to time, the Corporation will reimburse you for your reasonable business
expenses incurred during the Consulting Period in connection with your
performance of services at the request of the Corporation.

5. Termination of Consulting Arrangement. The parties hereto expect this
consulting arrangement to continue until the Effective Time or termination of
the Merger Agreement (the earlier of which is the “Expiration Date”). Either
party may, however, choose to end the arrangement prior to the Expiration Date,
subject to the following provisions:

(a) Termination by the Corporation. The Corporation may provide notice and
terminate this engagement at any time during the Consulting Period with or
without Cause (as defined below). If the consulting arrangement is terminated
without Cause by the Corporation, the Corporation will be obligated to pay you
the Consulting Fees through the Expiration Date; provided, however, that after
March 31, 2016 the Corporation may provide notice and terminate this engagement
without Cause immediately with no obligation to pay Consulting Fees after the
date of such termination. If the consulting arrangement is terminated for Cause,
the Corporation’s obligation to pay any remaining Consulting Fees hereunder will
cease immediately. For purposes of this Agreement, “Cause” shall exist based
upon your action or omission constituting: (i) gross negligence or willful
misconduct related to the Corporation or one of its affiliates; (ii) fraud,
misappropriation of funds or other assets or theft related to the Corporation or
one of its affiliates; (iii) a willfully dishonest act that is demonstrably
injurious to the Corporation or one of its affiliates; or (iv) material breach
of your obligations contained in this Agreement, any other written agreement
with First Capital (in the case of this Agreement or any other written agreement
with First Capital, following written notice and at least 15 days to cure such
breach; provided, however, that there shall be no cure right associated with a
breach of Section 7 of this Agreement). “Cause” shall also exist if: (v) you are
convicted of, or plea guilty or nolo contendere to a felony; or (vi) you are
removed or prohibited from participating in the conduct of the Corporation’s or
one of its affiliates’ affairs, or this Agreement is lawfully terminated, by a
regulatory, administrative, court or similar order.



--------------------------------------------------------------------------------

John M. Presley

November 3, 2015

Page 3

 

(b) Termination by You. You may provide 30 days’ notice and terminate this
engagement at any time during the Consulting Period; provided, however, that the
obligations set forth in Section 7 shall survive for the time periods
established in Section 7. Upon termination of this engagement pursuant to this
Section 5(b), First Capital shall no longer be obligated to pay you any
Consulting Fees or expense reimbursement amounts (other than Consulting Fees
earned or expenses to be reimbursed for periods up to the effective date of such
termination).

(c) Mutual Agreement. You and the Corporation may mutually agree in writing at
any time to terminate the engagement, and the terms of that termination.

6. Additional Consideration. Notwithstanding anything to the contrary herein,
First Capital or Park Sterling shall be obligated to make the payments set forth
in this Section 6 and this obligation shall survive the termination or
expiration of this Agreement regardless of the reason for such termination or
expiration. Except as specifically provided for in this Agreement, any
employment agreements between you and the Corporation, including that certain
employment agreement dated on or about December 2, 2013 (the “Employment
Agreement”) shall terminate on the Inception Date and you and the Corporation
shall have no further obligations of any kind under such agreements.

(a) Accrued Amounts. Within ten (10) days after the Inception Date, First
Capital shall make a lump sum cash payment to you equal to the Accrued Amount,
as defined in the Employment Agreement.

(b) Pro-Rated 2015 Bonus. Within ten (10) days after the Inception Date, First
Capital shall make a lump sum cash payment to you of $130,925, which amount
represents the prorated amount of your 2015 incentive bonus.

(c) Severance/Change in Control. At or within five Business Days after the
Effective Time, First Capital or Park Sterling shall make a lump sum cash
payment to you equal to $1,564,811.69, as reduced in accordance with
Section 6(g).

(d) Executive Endorsement Split Dollar Agreement. The Beneficiaries, as that
term is defined in that certain First Capital Bank Executive Endorsement Split
Dollar Agreement between you and the Corporation dated on or about May 12, 2011
(the “Split Dollar Agreement”), shall be entitled to interest in death proceeds
in an amount equal to $2,160,000, payable pursuant and according to the terms
and conditions in that Split Dollar Agreement.

(e) 2015 Restricted Stock Agreement. All Restricted Stock, as defined and
provided for in that certain Restricted Stock Agreement by and between you and
the Corporation dated March 5, 2015 (the “Stock Agreement”), that is not then
vested shall fully vest at the Inception Date notwithstanding anything to the
contrary in the Stock Agreement.

(f) Clawback. You agree that any incentive-based compensation or award that you
receive, or have received, from the Corporation or any affiliate under this



--------------------------------------------------------------------------------

John M. Presley

November 3, 2015

Page 4

 

Agreement or otherwise, will be subject to clawback by the Corporation as may be
required by applicable law or, if applicable, any stock exchange listing
requirement and on such basis and events as the Board of Directors of the
Corporation reasonably determines.

(g) Maximum Benefit. No amounts will be payable and no benefits will be provided
under Section 6(c) of this Agreement to the extent that such payments or
benefits, together with other payments or benefits under this Agreement and
other plans, agreements or arrangements, would make you liable for the payment
of an excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision. The amounts otherwise payable
and the benefits otherwise to be provided under Section 6(c) of this Agreement
shall be reduced in a manner determined by the Corporation (by the minimum
possible amount) that is consistent with the requirements of Section 409A of the
Code until no amount payable to you will be subject to such excise tax. All
calculations and determinations under this Section 6(g) shall be made by an
independent accounting firm or independent tax counsel appointed by the
Corporation (the “Tax Advisor”) whose determinations shall be conclusive and
binding on the Corporation and you for all purposes. The Tax Advisor may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code, and the parties hereto believe,
based on the information made available to them as of the date hereof, that the
amounts set forth on Schedule I attached hereto (other than those for the
Restricted Stock Vesting and the Parachute Value of Split Dollar Life Insurance,
which have not been approximated on the date hereof) are reasonable
approximations. The Corporation shall bear all costs of the Tax Advisor.

7. Restrictive Covenants.

(a) Noncompetition. You agree that during the Consulting Period and for a
one-year period following the expiration of this Agreement (the “Noncompete
Period”) you will not directly or indirectly, as a principal, agent, employee,
employer, investor, co-partner or in any other individual or representative
capacity whatsoever, engage in a Competitive Business anywhere in the Market
Area (as such terms are defined below) in any capacity that includes any of the
significant responsibilities held or significant activities engaged in by you
while employed with the Corporation or any of its Affiliates. Notwithstanding
the foregoing, you may purchase or otherwise acquire up to (but not more than)
10% of any class of securities of any business enterprise (but without otherwise
participating in the activities of such enterprise) that engages in a
Competitive Business in the Market Area. The term “Affiliate” refers to First
Capital Bank and any other business entity that, directly or indirectly through
one or more intermediaries, is controlled by, or is under common control with,
the Corporation.

(b) Nonsolicitation. You further agree that during the Consulting Period and for
a two-year period following the expiration of this Agreement you will not
directly or indirectly: (i) solicit, or assist any other person in soliciting,
any depositors or customers of the Corporation or its Affiliates to make
deposits in, borrow money from, or become customers of



--------------------------------------------------------------------------------

John M. Presley

November 3, 2015

Page 5

 

any other company conducting a Competitive Business in the Market Area;
(ii) induce any customers of the Corporation or its Affiliates to terminate
their relationship with the Corporation or its Affiliates; or (iii) contact,
solicit or assist in the solicitation of any employee to terminate his or her
employment with the Corporation or any of its Affiliates.

(c) Definitions. As used in this Agreement, the term “Competitive Business”
means the financial services business, which includes one or more of the
following businesses: depository accounts, consumer and commercial lending,
residential and commercial mortgage lending, and any other business in which the
Corporation or any of its Affiliates are engaged and in which you are
significantly engaged at the Inception Date; the term “Market Area” means
(i) the City of Richmond and the surrounding counties of Henrico, Chesterfield,
Hanover and Goochland, and (ii) the area within a 15-mile radius of any
full-service banking office established by First Capital Bank at the Inception
Date; and the term “Confidential Information” shall include, but not be limited
to, all financial and personnel data, computer software and all data base
technologies, capital plans, customer lists and requirements, market studies,
know-how, processes, trade secrets, and any other information concerning the
non-public business and affairs of the Corporation.

(d) Confidentiality. During the Consulting Period and thereafter, and except as
required by any court, supervisory authority or administrative agency or as may
be otherwise required by applicable law, you shall not, without the written
consent of a person duly authorized by the Corporation, disclose to any person
(other than your personal attorney, or an employee of the Corporation or an
Affiliate, or a person to whom disclosure is reasonably necessary or appropriate
in connection with the performance by you of your duties as a consultant to the
Corporation) or utilize in conducting a business any Confidential Information
obtained by you while in the employ of, or a consultant to, the Corporation,
unless such information has become a matter of public knowledge at the time of
such disclosure.

(e) Acknowledgment. The covenants contained in this Section 7 shall be construed
and interpreted in any proceeding to permit their enforcement to the maximum
extent permitted by law. You agree that the restrictions imposed herein are
necessary for the reasonable and proper protection of the Corporation and its
Affiliates, and that each and every one of the restrictions is reasonable in
respect to length of time, geographic area and scope of prohibited activities,
and that the restrictions are neither overly restrictive on your post-employment
activity nor overly burdensome for you to abide by. You covenant that you will
not make any contention contrary to any of the foregoing representations in the
future and agree that you will be estopped to deny or contradict the truth or
accuracy of these representations. If, however, the time, geographic and/or
scope of activity restrictions set forth in this Section 7 are found by a court
to exceed the standards deemed enforceable, the court is empowered and directed
to modify the restriction(s) to the extent necessary to make them enforceable.
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
be construed to prohibit any activity that cannot reasonably be construed to
further in any meaningful way any actual or potential competition against the
Corporation or an Affiliate.

(f) Enforcement. You acknowledge that damages at law would not be a measurable
or adequate remedy for breach of the covenants contained in this Section 7 and,



--------------------------------------------------------------------------------

John M. Presley

November 3, 2015

Page 6

 

accordingly, you agree to submit to the equitable jurisdiction of any court of
competent jurisdiction in connection with any action to enjoin you from
violating any such covenants. If the Corporation is successful in whole or in
part in any legal or equitable action against you in connection with the
enforcement of the covenants included in this Section 7, the Corporation shall
be entitled to payment of all costs, including reasonable attorney’s fees, from
you. If, on the other hand, it is finally determined by a court of competent
jurisdiction that a breach or threatened breach did not occur under Section 7 of
this Agreement, the Corporation shall reimburse you for reasonable legal fees
incurred to defend the claim. In the event legal action is commenced with
respect to the provisions of this Section 7 and you have not strictly observed
the restrictions set forth in this Section 7, then the restricted periods
described in paragraphs (a) and (b) of this Section 7 shall begin to run anew
from the date of any Final Determination of such legal action. The term “Final
Determination” shall mean the expiration of time to file any possible appeal
from a final judgment in such legal action or, if an appeal be taken, the final
determination of the final appellate proceeding. All the provisions of this
Section 7 will survive termination and expiration of this Agreement.

8. Application of Policies. During the Consulting Period, the general policies
and practices of the Corporation and its affiliates (as such policies may exist
from time to time) that are generally applicable to similarly situated
consultants of the Corporation will apply to you with the same force and effect.

9. Taxes. As a consultant and independent contractor of the Corporation, you
will be responsible for, and will duly and timely comply with, all applicable
laws relating to, the collection, payment, reporting and remittance of any and
all federal, state or local taxes, charges or fees (“Taxes”) resulting from the
receipt of the Consulting Fees. Neither the Corporation nor any of its
affiliates shall be liable for any Taxes resulting from the Consulting Fees or
your failure to comply with applicable laws applicable to the Consulting Fees.
The Corporation shall deduct or withhold from the remaining payment amounts
described in this Agreement as required by law.

10. Entire and Final Agreement. This Agreement, along with the written
agreements referenced herein, shall supersede any and all prior oral or written
representations, understandings and agreements of the parties with respect to
the matters addressed herein and contain the entire agreement of the parties
relating to the payments and benefits that you are entitled to receive as a
consultant. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement or the written
agreements referenced herein.

11. Assignment. Neither this Agreement nor any of the rights, obligations or
interests arising hereunder may be assigned by you. The Corporation shall have
the right to assign or transfer this Agreement to any affiliated entity or any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise), and you irrevocably consent to any such assignment or transfer. In
the event of such assignment or transfer, the “Corporation” shall mean the
entity to which this Agreement is so assigned or transferred.



--------------------------------------------------------------------------------

John M. Presley

November 3, 2015

Page 7

 

12. Section Headings. The section headings contained in this Agreement are
inserted for purposes of convenience only, and shall not affect the meaning or
interpretation of this Agreement.

13. Notices. All notices required by this Agreement shall be sent in writing and
delivered by one party to the other by overnight express mail to the following
persons and addresses.

 

If to the Corporation:    First Capital Bancorp, Inc.    Attn: Grant Grayson   
4222 Cox Road    Glen Allen, VA 23060

If to you: At the most recent address on file with the Corporation. Any party
desiring to change the notice person or address shall provide notice thereof to
the other party in compliance with this Section 13.

14. Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be considered an original for all
purposes.

15. Release of Claims. Effective as of the date of execution of this Agreement,
you, on behalf of yourself and your agents, attorneys, heirs and assigns, hereby
fully release and forever discharge, to the fullest extent permitted by
applicable law, the Corporation and its respective affiliated entities, as well
as all of such entities’ respective present and former officers, directors,
employees, agents, predecessors, successors and assigns, from any and all
claims, actions, damages of all types, fines, interest, injunctive relief,
attorneys’ fees, costs and demands of any kind whatsoever, whether known or
unknown, and whether under tort, contract, statute or otherwise. Without
limiting the generality of the foregoing, this full and general release includes
any claims under or related to your employment with or separation from First
Capital, alleged discrimination or harassment, Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act and any other federal, state or
local statute, law, regulation or constitutional provision. For the avoidance of
doubt, this release shall not impair your rights under this Agreement, under any
existing option and/or restricted stock agreements with the Corporation or under
the Merger Agreement (including Section 6.6 or Section 9.10(a) thereof).

16. Governing Law/Venue. This Agreement shall be governed and construed by the
laws of the Commonwealth of Virginia, without regard to its conflict-of-laws
principles. All actions arising under this Agreement shall be brought
exclusively and only in Virginia. The parties irrevocably consent to the
jurisdiction of the courts in Henrico County, Virginia (whether federal or
state) for all such disputes and irrevocably consent to service via nationally
recognized overnight carrier pursuant to Section 13, without limiting other
service methods allowed by applicable law.

17. Acknowledgement. You hereby acknowledge and agree that you are not and were
never party to a consulting agreement with Park Sterling, and, other than this
Agreement, after the closing of the transactions contemplated by the Merger
Agreement, no agreement between



--------------------------------------------------------------------------------

John M. Presley

November 3, 2015

Page 8

 

you and Park Sterling is in existence. Park Sterling shall be a third-party
beneficiary of this Section 17 (and such Section shall be enforceable against
all parties to this Agreement by Park Sterling and its successors and assigns).

18. Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Corporation makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Corporation be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
noncompliance with Section 409A.

[Signature Page Follows]



--------------------------------------------------------------------------------

John M. Presley

November 3, 2015

Page 9

 

If the foregoing is satisfactory, please so indicate by signing and returning
one original copy of this consulting agreement to the Corporation, whereupon
this will constitute our agreement on the subject.

 

Sincerely, /s/ Grant Grayson Grant Grayson Chairman of the Board of Directors

 

Accepted and Agreed:

/s/ John M. Presley

John M. Presley

November 3, 2015

Date



--------------------------------------------------------------------------------

Schedule I

Adjustment to Section 6(c) in accordance with Section 6(g)

 

A. Reduction to Amount Payable Under Section 6(c)

The amount of the reduction shall equal the dollar amount calculated under Part
B minus $1,319,483.82.

 

B. $1,695,736.69 + the Restricted Stock Vesting, calculated in accordance with
Part C. below + the Parachute Value of Split Dollar Life Insurance

 

C. Restricted Stock Accelerated Vesting Calculation Under 1.280G-1 Q&A-24(c)

1. Shares would vest 16,666 on 3/5/16, 16,667 on 3/5/17, and 16,667 on 3/5/18

2. Assume 2016 CIC date

3. Assume employment continues through 11/13/15

4. Assume vesting is accelerated to 11/13/15

5. Assume share price on vesting date is $5.54/share - will need to be revised
for actual vesting date.

6. Interest rate for calculating PV is 120% of AFR, short-term, semi-annual
compounding in effect for November 2015.

 

I. Tranche 1:

a. 16,667 x $5.54 = $92,335.18

b. Present value1 of $92,335.18 “payment” (vesting) that would have been made on
3/5/16 = $PV1

c. Value of accelerated payment: $92,335.18 - $PV1 = $X1

d. Value of lapse of service obligation: $92,335.18 x 3 (full months between
11/13/15 and 3/5/16) x 1% = $2,770.06

e. Tranche 1 parachute value: $X1 + $2,770.06 = $        

 

II. Tranche 2:

a. 16,667 x $5.54 = $92,335.18

b. PV2 of $92,335.18 “payment” (vesting) that would have been made on 3/5/17 =
$PV2

c. Value of accelerated payment: $92,335.18 - $PV2 = $X2

d. Value of lapse of service obligation: $92,335.18 x 15 (full months between
11/13/15 and 3/5/17) x 1% = $13,850.28

e. Tranche 2 parachute value: $X2 + $13,850.28 = $        

 

III. Tranche 3:

a. 16,667 x $5.54 = $92,335.18

b. PV3 of $92,335.18 “payment” (vesting) that would have been made on 3/5/18 =
$PV3

c. Value of accelerated payment: $92,335.18 - $PV3 = $X3

d. Value of lapse of service obligation: $92,335.18 x 27 (full months between
11/13/15 and 3/5/18) x 1% = $24,930.50

e. Tranche 2 parachute value: $X3 + $24,930.50 = $        

 

IV. Total 280G Value Under Assumptions: I.e. + II.e. + III.e. = $        

 

1  Use rate required by 280G (120% of AFR, short-term, semi-annual compounding
in effect for November 2015), and 11/13/15 vesting date, to determine present
value of future payment

2  Use rate required by 280G (120% of AFR, short-term, semi-annual compounding
in effect for November 2015), and 11/13/15 vesting date, to determine present
value of future payment

3  Use rate required by 280G (120% of AFR, short-term, semi-annual compounding
in effect for November 2015), and 11/13/15 vesting date, to determine present
value of future payment